UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2259


MONIKA AHMADPOUR-BAHNAMIRI,

                    Plaintiff - Appellant,

             v.

U.S. POSTAL SERVICE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00701-LMB-TCB)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monika Ahmadpour-Bahnamiri, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Monika Ahmadpour-Bahnamiri appeals the district court’s order dismissing with

prejudice her amended complaint filed pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. § 2000e to 2000e-17 (West 2012 & Supp. 2018). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Ahmadpour-Bahnamiri v. U.S. Postal Serv., No.

1:18-cv-00701-LMB-TCB (E.D. Va. Oct. 18, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2